          Case 1:08-cr-00571-BMC Document 123-1 Filed 05/20/20 Page 1 of 2 PageID #: 3246
                                                       Bureau of Prisons
                                                        Health Services
                                                       Clinical Encounter
Inmate Name: WEINGARTEN, ISRAEL                                                               Reg #: 76830-053
Date of Birth: 02/24/1950                                   Sex:      M   Race: WHITE         Facility: PEM
Encounter Date: 10/13/2011 09:39                            Provider: Akbar, Salman MD        Unit:     A01


Chronic Care encounter performed at Health Services.
SUBJECTIVE:
     COMPLAINT 1                 Provider: Akbar, Salman MD
          Chief Complaint: Urinary Problem
          Subjective: pt is being seen for chronic urinary retention. Pt self catheterizes himself every 4h.
          Pain Location:
          Pain Scale:
          Pain Qualities:
          History of Trauma:
          Onset:
          Duration:
          Exacerbating Factors:
          Relieving Factors:
          Comments:

Seen for clinic(s): Endocrine/Lipid, General

ROS:
   General
      Constitutional Symptoms
           No: Anorexia, Chills, Easily Tired, Fatigue, Fever, Hypersomnolence, Insomnia, Night Sweats,
           Unexplained Weight Loss, Weakness, Weight Gain

OBJECTIVE:
Blood Pressure:
   Date       Time                Value          Location        Position        Cuff Size   Provider
   10/13/2011 09:52 PEX           121/70                                                     Akbar, Salman MD
Weight:
     Date            Time                Lbs          Kg Waist Circum. Provider
     10/13/2011      09:52 PEX          130.0        59.0              Akbar, Salman MD
Exam:
   Pulmonary
      Auscultation
          Yes: Clear to Auscultation Bilaterally
    Cardiovascular
        Auscultation
           Yes: Regular Rate and Rhythm (RRR)
    Abdomen
       Palpation
           Yes: Soft, Non-tender on Palpation
ASSESSMENT:
    Description                         ICD9        Status               Status Date   Progress        Type


Generated 10/13/2011 10:06 by Akbar, Salman MD         Bureau of Prisons - PEM                         Page 1 of 2
          Case 1:08-cr-00571-BMC Document 123-1 Filed 05/20/20 Page 2 of 2 PageID #: 3247
Inmate Name: WEINGARTEN, ISRAEL                                                                 Reg #: 76830-053
Date of Birth: 02/24/1950                                Sex:      M   Race: WHITE              Facility: PEM
Encounter Date: 10/13/2011 09:39                         Provider: Akbar, Salman MD             Unit:     A01

    Description                         ICD9     Status                   Status Date   Progress         Type
    Retention of urine, unspecified 788.20 Current                        10/07/2008    At Treatment Goal Chronic
    Elevated prostate specific          790.93 Current                    05/26/2011    At Treatment Goal Chronic
    antigen [PSA]
    Benign localized hyperplasia of 600.21 Current                        04/09/2009    At Treatment Goal Chronic
    prostate w/obstruc
        Health Problem Comments:
             RULE OUT
    Dermatophytosis of nail (Tinea 110.1         Current                  12/22/2008    At Treatment Goal Chronic
    unguium)



PLAN:

Schedule:
    Activity                                                  Date Scheduled      Scheduled Provider
    Chronic Care Visit                                        04/13/2012 00:00 Physician 01
        Neurogenic Bladder

Disposition:
    Discharged to Housing Unit with Convalescence
    Follow-up at Sick Call as Needed
    Follow-up at Chronic Care Clinic as Needed

Patient Education Topics:
    Date Initiated Format               Handout/Topic                              Provider            Outcome
    10/13/2011       Counseling          Diagnosis                                 Akbar, Salman       Verbalizes
                                                                                                       Understanding
    10/13/2011       Counseling          Plan of Care                              Akbar, Salman       Verbalizes
                                                                                                       Understanding


Copay Required:No                           Cosign Required: No
Telephone/Verbal Order: No


Completed by Akbar, Salman MD on 10/13/2011 10:06




Generated 10/13/2011 10:06 by Akbar, Salman MD          Bureau of Prisons - PEM                          Page 2 of 2
